Title: To John Adams from John Trumbull, 26 December 1816
From: Trumbull, John
To: Adams, John


				
					Sir
					New York 26th. Decr. 1816
				
				Twenty Eight years ago, I had the honor of painting in London your portrait in my picture of the Declaration of Independance,—the long succeeding period of War and Calamity palsied and suspended thy progress in the work of which that picture was a most important part.Peace is at length restored; I have resumed my task; that Picture is finished; Trenton, Princeton & York Town are far advanced; and in a few days it is my intention to take them all with me to Washington. The government of the U. S. are restoring to more than their original Magnificence the national buildings there, which were destroyed in the fury of War, and I have thought this the proper opportunity to make an application for public patronage & to request to be employed in decorating the walls of those buildings, with the paintings of national History which have employed so many years of my Life: I trust it will be thought that the declaration of Independence, with portraits of those eminent Patriots & Statesmen who then laid the foundation of the Nation; as also the military Pictures with portraits of the Heroes who either cemented that foundation with their blood, or lived to aid in the Superstructure will be appropriate Ornaments for the Halls of the Senate and the Representatives; as well as impressive lessons to future Statesmen & Heroes.The work has been carried thus far by my own unaided exertions, & can be completed only by me:—future Artists may possess superior talents, but time has already withdrawn almost all the models of that most interesting period—and I who was one of the youngest Actors in the early Scenes of the War, have passed the Age of Sixty & can scarcely hope for the time necessary to complete such an undertaking.The memory of your early kindness, and of the interest which you formerly took in this work, leave me no doubt of your approbation & powerful protection at this time.May I request that you will favor me with an answer to this, addressed to me at the Post Office in WashingtonWith profound Respect I have the Honor to be / Sir / Your most faithful Servant
				
					Jno: Trumbull
				
				
			